DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 10/26/2021.
Claims 1, 4-5, 8, 11-12, 15, and 18-19 have been amended and are hereby entered.
Claims 3, 10, and 17 have been canceled.
Claims 1-2, 4-9, 11-16, and 18-20 are currently pending and have been examined.
This action is made FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9, filed 10/26/2019, with respect to the drawing objection have been fully considered and are persuasive. The objection of drawing (Fig. 9) has been withdrawn. 
Applicant’s arguments, see Page 9, filed 10/26/2019, with respect to the objection of Claims 1 and 15 have been fully considered and are persuasive. The objection of Claims 1 and 15 has been withdrawn. 
Applicant's arguments, see Pages 9-15, filed 10/26/2019, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered, but they are not persuasive. 

Examiner respectfully disagrees Applicant’s argument on Page 11: “The features of claims 1, 8, and 15 do not recite any activity of humans and/or between humans and computers and cannot be mentally performed by a human.” Examiner respectfully 
Examiner respectfully disagrees Applicant’s argument on Page 12: “Applicant respectfully submits that even if the claims are determined to recite a judicial exception, the features of the claims are integrated into a practical application of a judicial exception. Applicant respectfully submits that claims 1-20 include additional features beyond generic computing components. The features accordingly provide an improvement to an existing technology with respect to providing electronic reservations for user(s) with respect to the utilization of charging stations. The present disclosure is replete with details of the aforementioned improvements that allow one having ordinary skill in the art to understand that the claims as a whole recite a specific technological improvement. For example, [00114]-[00118] describe improvements such as allowing the a user (e.g., EV operator to quickly assess the information that the reservation inputs are based on while labeling the reservation inputs with different labels including "Cheapest" and "Quickest." Accordingly, the user(s) may use the user interfaces of the charge application to provide inputs to reserve one or more charging stations based on user preferences.” Examiner respectfully disagrees because the improvements MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Examiner respectfully disagrees Applicant’s argument on Page 14: “Amended claims 1, 8, and 15 are linked a particular technological environment and when viewed in combination amount to significantly more than a judicial example. For example, claim 1 includes determining a current geo-location and state of charge (SOC) of the electrical vehicle so that a plurality of charging station that are within a remaining distance (based on the geo-location and SOC) of the electric vehicle can be identified. That information is then presented to the user on a display. Therefore, the claims are clearly linked to the technological environment of the electric vehicle. By presenting a charging station map user interface that pin points the current geo-location of the electric vehicle and include labels, a user can electronically reserve a charging station of the plurality of charging stations by selecting a label indicative of the user's preferred amenities thereby improving the existing technology.” Examiner respectfully disagrees because the determining a current geo-location and state of charge (SOC) of the electric vehicle steps are considered to be part of the abstract idea (Certain Methods of Organizing 
With respect to the remarks related to the 35 U.S.C. 103 rejection, the references used in the previous rejection do not teach the claim amendments, and the updated rejection now relies on the new reference (Miller) to teach the claim amendments. The remarks are considered to be moot in view of the updated rejection. 
Claim Objections
Claim 8 is objected to because of the following informalities: it appears to have typos – “calculating” which should recite as “calculate” and “controlling” which should recite as “control”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “superlative” in Claims 1, 4, 5, 8, 11, 12, and 15 is a relative term which renders the claims indefinite. The term “superlative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the Claims 2 and 6-7 depend from Claim 1, Claims 9 and 13-14 depend from Claim 8, and Claims 16 and 18-20 depend from Claim 15. These claims inherit the deficiencies of their parent claims. Therefore, Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).

Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the 
Claims 1-2, 4-9, 11-16, and 18-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for presenting electric vehicle charging options), “a machine” (system for presenting electric vehicle charging options), and “an article of manufacture” (non-transitory computer readable storage medium for presenting electric vehicle charging options) categories.
Regarding Claims 1-2, 4-9, 11-16, and 18-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A computer-implemented method for presenting electric vehicle charging options, comprising: 
determining a current geo-location of an electric vehicle; 
determining a current state of charge of a battery of the electric vehicle; 
identifying a plurality of charging stations that are within a remaining distance that the electric vehicle is capable of traveling based on the current geo-location of the electric vehicle and the current state of charge of the battery of the electric vehicle; 
calculating superlative labels for one or more of the charging stations of the plurality of charging stations based on charging information associated with the one or more of the charging stations, wherein a superlative label is associated with a category having one or more conditions; 
… to present … that pin points the current geo-location of the electric vehicle and each of the charging stations of the plurality of charging stations, wherein the one or more of the charging stations are presented with the superlative labels based on a charging station satisfying the one or more conditions; and 
… reserving a charging station of the plurality of charging stations from a charging station entity by selecting the superlative label of the one or more charging stations that is presented on ...
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, identifying, calculating, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “electronically controlling a display”, MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2 and 4-7 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 

Claim 8 recites the following limitations:
A system for presenting electric vehicle charging options, comprising: 
… storing instructions when executed by … cause … to: 
determine a current geo-location of an electric vehicle; 
determine a current state of charge of a battery of the electric vehicle; 
determine a plurality of charging stations that are within a remaining distance that the electric vehicle is capable of traveling based on the current geo-location of the electric vehicle and the current state of charge of the battery of the electric vehicle; 
calculat[e] superlative labels for one or more of the charging stations of the plurality of charging stations based on charging information associated with the one or more of the charging stations, wherein a superlative label is associated with a category having one or more conditions; 
… to present … that pin points the current geo-location of the electric vehicle and at least one charging station of the plurality of charging station, wherein the one or more of the charging stations are presented with the superlative labels based on a charging station satisfying the one or more conditions; and 
… reserve a charging station of the plurality of charging stations from a charging station entity by selecting the superlative label of the one or more charging stations that is presented on ...
Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, calculating, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “a memory”, “a processor”, “electronically controlling a display”, “a charging station map user interface”, and “electronically”. The claim as a whole merely describes how to generally “apply” the concept of determining, identifying, calculating, presenting, and reserving a charging station using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
 Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 9 and 11-14 are directed to substantially the same abstract idea as Claim 8 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 15 recites the following limitations:
… storing instructions that when executed by …, which includes … perform a method, the method comprising: 
determining a current geo-location of an electric vehicle; 
determining a current state of charge of a battery of the electric vehicle; 
identifying a plurality of charging stations that are within a remaining distance that the electric vehicle is capable of traveling based on the current geo-location of the electric vehicle and the current state of charge of the battery of the electric vehicle; 
calculating superlative labels for one or more of the charging stations of the plurality of charging stations based on charging information associated with the one or more of the charging stations, wherein a superlative label is associated with a category having one or more conditions; 
… to present … that pin points the current geo-location of the electric vehicle and each of the charging stations, wherein the one or more of the charging stations are presented with the labels based on a charging station satisfying the one or more conditions; and 
… reserving a charging station of the plurality of charging stations from a charging station entity by selecting the superlative label of the one or more charging stations that is presented on ...
Step 2A, Prong 1: The limitations for Claim 15 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, identifying, calculating, presenting, and reserving a charging station are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction such as sales activities. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 15 recites additional elements – “a non-transitory computer readable storage medium”, “a computer”, “a processor”, “electronically controlling a display”, “a charging station map user interface”, and “electronically”. The claim as a whole merely describes how to generally “apply” the concept of determining, identifying, calculating, presenting, and reserving a charging station using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for presenting electric vehicle charging options. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform process for presenting electric vehicle charging options amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 16 and 18-20 are directed to substantially the same abstract idea as Claim 15 and are rejected for substantially the same reasons. The additional recited 
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements. 
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCool et al. (US PG Pub. No. 2014/0021908 A1; hereinafter "McCool") in view of North et al. (US PG Pub. No. 2018/0073882 A1; hereinafter "North") and Miller et al. (US PG Pub. No. 2017/0168493 A1; hereinafter "Miller").
Regarding Claim 1, McCool teaches a computer-implemented method for presenting electric vehicle charging options, comprising: determining a current geo-location of an electric vehicle (See “The application 100 may use or receive information from a location service such as GPS or other cellular-site location system. The application 100 receives user positioning data…” in Paragraph [0067] wherein the “user positioning data” is considered to be the “current geo-location of an electric vehicle”); determining a current state of charge of a battery of the electric vehicle (See “A vehicle related mobile device 34 may be a dedicated unit or integrated with the vehicle 12 to perform different functions. The mobile device 34 may be capable of receiving information related to the vehicle 12, for example position, battery level, and charging rate.” in Paragraph [0053] wherein the “battery level of vehicle 12” is considered to be the “current state of charge of a battery of the electric vehicle”); electronically controlling a display to present a charging station map user interface that pin points the current geo-location of the electric vehicle and each of the charging stations of the plurality of charging stations (See “In various exemplary embodiments, the application 100 utilizes an integrated or embedded ; and electronically reserving a charging station of the plurality of charging stations from a charging station entity by selecting the … label of the one or more charging stations that is presented on the charging station map user interface (See “In various exemplary embodiments, the user may reserve a charging station 10 ahead of time. Reservations may be made by selecting the charging station 10, for example … from the mapping service 120.” in Paragraph [0070] and see Fig. 21 for labels (e.g., occupied, vacant)).
Although McCool teaches identifying a plurality charging stations that are located near the electric vehicle (See “The application 100 receives user positioning data and displays charging stations 10 ordered by location closest to the user.” in Paragraph [0067]), McCool does not explicitly teach identifying a plurality charging stations that are within a remaining distance that the electric vehicle is capable of traveling. However,
North teaches identifying a plurality of charging stations that are within a remaining distance that the electric vehicle is capable of traveling based on the current geo-location of the electric vehicle and the current state of charge of the battery of the electric vehicle (See “In some embodiments, the station identification module 230 is configured and/or programmed to identify one or more available charging stations located within a suitable distance to the electric vehicle, where a suitable .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of McCool to include identifying a plurality charging stations that are within a remaining distance that the electric vehicle is capable of traveling based on the current geo-location of the electric vehicle and the current state of charge of the battery of the electric vehicle, as taught by North, in order to make sure that the electric vehicle does not run out of battery prior reaching to the desired charging station.
McCool in view of North does not explicitly teach; however, Miller teaches calculating superlative labels for one or more of the charging stations of the plurality of charging stations based on charging information associated with the one or more of the charging stations, wherein a superlative label is associated with a category having one or more conditions (See “After or during use, a user could be instructed to rate the charge station on numerous characteristics, which are then sent by to the server. The users could provide information related to safety, activities, and utilities at each charge station… Charge stations could also send information related to the safety, activities, and utilities available. In some instances a user merely provides a user rating, for example, a certain number of stars out of a maximum number (e.g., four out of five stars)... The user rating may take into account intangible impressions of the charging location, appearance, helpfulness of others, “feel” of the location, overcrowded, abandoned, quality of the charging experience, and the wherein the one or more of the charging stations are presented with the superlative labels based on a charging station satisfying the one or more conditions (See “312” in Fig. 3 for a charge station with superlative label and “Referring to FIG. 3, a map 300 of a city 301 is shown. The map includes a poor user rated unsafe area 302 south of the railroad tracks 306. The map includes a high user rated area 304 north of the railroad tracks 306. A start point 314 shows a direction of travel for a vehicle 316. The vehicle 316 is on his way to work (not shown) to the east of the city 301. Having a desired user rating and the desired secondary rating activity rating is five stars or that an average of the desired safety rating and the desired secondary rating is five stars, a vehicle 316 may receive indication of the charge station 312. The secondary rating may be a safety rating, an activity rating or a utility rating, or a derived rating that includes at least two of these 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify presenting electric vehicle charging options of McCool in view of North to include calculating superlative labels for one or more of the charging stations and the one or more charging stations are presented with superlative labels as described above, as taught by Miller, in order to help users save time doing additional research for their desired charging stations.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCool in view of North, Miller, and Hershkovitz et al. (US PG Pub. No. 2010/0094496 A1; hereinafter "Hershkovitz").
Regarding Claim 2, McCool in view of North and Miller teaches all the limitations of Claim 1 as described above. McCool does not explicitly teach; however, North teaches wherein determining the current state of charge further includes determining the remaining distance that the electric vehicle is capable of traveling based on analyzing the current state of charge of the electric vehicle (See “In some embodiments, the station identification module 230 may determine a suitable distance to be a distance associated with an amount of energy the electric vehicle 130 is capable of using based on the state of charge of the electric vehicle. For , …, and atReply to Office Action of: August 25, 2021 least one road type that is located within a vicinity of the current geo-location of the electric vehicle (See “The station identification module 230 may determine a value for the energy usage as a function of the distance of the route to be traveled, the altitude or elevation profile of the route, …, and so on. For example, the station identification module 230 may determine, for a likely route traveled by the electric vehicle 130 to a charging station, a predicted energy usage in traveling the route.” in Paragraph [0040] wherein the “altitude or elevation profile of the route” is considered to be the “at least one road type that is located within a vicinity of the current geo-location of the electric vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of McCool to include determining the remaining distance that the electric vehicle is capable of traveling based on analyzing the current state of charge of the electric vehicle and at least one road type that is located within a vicinity of the current geo-location of the electric vehicle, as taught by North, in order to make sure that the electric vehicle does not run out of battery prior reaching to the desired charging station.
Although North likely implicitly teaches an average speed of the electric vehicle which would have been used in determining a travel time associated with the electric vehicle to one or more prospective charging stations (e.g., Paragraphs [0038], [0051], [0062], and [0068]), McCool in view of North and Miller does not explicitly teach  Hershkovitz teaches determining the remaining distance that the electric vehicle is capable of traveling based on analyzing … an average speed of the electric vehicle … (See “The energy-aware navigation module 332 then determines (514) the theoretical maximum range of the electric vehicle. In some embodiments, the energy-aware navigation module 332 determines the theoretical maximum range of the electric vehicle based at least in part on the battery status data (e.g., charge levels, etc.) received from the BMS module 320, ..., a specified speed of the electric vehicle (e.g., speeds no greater than the speed limit of respective roads, an average speed, etc.), ...” in Paragraph [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of McCool in view of North and Miller to include determining the remaining distance that the electric vehicle is capable of traveling based on analyzing an average speed of the electric vehicle, as taught by Hershkovitz, in order to obtain more accurate remaining distance that the electric vehicle is capable of traveling.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCool in view of North, Miller, Li et al. (US PG Pub. No. 2018/0158150 A1; hereinafter "Li"), and Loriaux; Benoit (US PG Pub. No. 2020/0126123 A1; hereinafter "Loriaux").
Regarding Claim 4, McCool in view of North and Miller teaches all the limitations of Claim 1 as described above. McCool in view of North and Miller does not explicitly teach; however, Li teaches wherein the category is based on a dynamic pricing scheme (See “Alternatively, or in addition, the price of electricity might depend on the time of day. That is, there is a first price during a certain time of the day (e.g., during peak usage of electricity) and a second price during the rest of the day (e.g., during non-peak usage of electricity). Alternatively, or in addition, the price of electricity might depend on the outside temperature. That is, there is a first price above a certain temperature threshold (e.g., above −10° C.) and a second price below the threshold (e.g., below −10° C.). In this case, computing 2020 the price of electricity may further comprise determining the price of electricity based on time of day and/or outside temperature in the geographical location of the host computing device 1300. In some embodiments, presence of an auxiliary power generator (not shown) at the location 3000 of the electric vehicle charger 1500 and the source of electricity 1700 may be taken into account to determine the price of electricity… For instance, the cost per kWh may be increased or decreased in real-time, or real-time priority processing, considering electricity currently being generated and/or may be fixed up to a certain amperage demand by the electric vehicle 1600 considering the auxiliary power generator nominal or actual power output before varying considering the grid characteristics, etc.).” in Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of McCool in view of North and Miller to include a dynamic pricing scheme, as taught by Li, in order to provide more appropriate and valid charging price to the user.
McCool in view of North, Miller, and Li does not explicitly teach “a Cheapest label”; however, Loriaux teaches the superlative label includes a Cheapest label (See “The notifications may only identify entities that are providers of a good or service (e.g., ... charging stations for electric vehicles, ...) that currently offer a price that is low relative to one or more other entities selling the same good or service (e.g., relative to other ... charging stations, ... , etc., generally, or along the same route, etc.).” in Paragraph [0015], “For each entity that is selling at a relatively low price (e.g., the entities near the route that offer the three lowest prices, etc.), the user may be informed of the entity via a notification. For example, a notification may list the name of each entity offering a low price for the good or service, and/or show a location of the entity. The notification may be provided to a mobile device of the user as a push notification, by a software application supporting an Rich Site Summary (RSS) feed, or in any other suitable manner.” in Paragraph [0017], “Provider identification unit 154 may determine which number of providers to identify, or the distance between each such provider, etc., based on this additional information. For example, if PPA module 146 has learned that the vehicle of the user of mobile device 104 has only about three gallons left in the gas tank, and that the vehicle has a fuel efficiency of 20 miles per gallon, provider identification unit 154 may determine, for the predicted upcoming route of the user, the lowest-priced gas provider that is somewhere along the first 60 miles of the route (or along the first 54 miles, so as to provide a 10% safety cushion, etc.) ... It is understood that provider identification unit 154, and more generally PPA module 146, may also, or instead, utilize other types of information in order to provider "smarter'' notifications, in vehicle fuel and/or other contexts.” in Paragraph [0049], and “As seen in FIG. 3, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of McCool in view of North, Miller, and Li to include a Cheapest label, as taught by Loriaux, in order to help users save time doing additional research for charging stations which offer lowest/cheapest price.
Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCool in view of North, Miller, and SAITO et al. (US PG Pub. No. 2015/0294329 A1; hereinafter "SAITO").
Regarding Claim 5, McCool in view of North and Miller teaches all the limitations of Claim 1 as described above. McCool in view of North and Miller does not explicitly teach; however, SAITO teaches wherein the category is based on a finish time (See “The probe data sent by the plurality of EVs in step S11 can include a location of the charging station and start and end timestamps of charging activity at the charging station. The data center 16 can predict a vacant, or available, time of the charging station based on the received start and end timestamps.” in Paragraph [0041]), and the superlative label includes a Quickest label (See “As shown in FIGS. 3 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of McCool in view of North and Miller to include the category that is based on a finish time and includes Quickest label, as taught by SAITO, in order to help users in selecting the best charging station.
Regarding Claim 6, McCool in view of North, Miller, and SAITO teaches all the limitations of Claims 1 and 5 as described above. McCool in view of North and Miller does not explicitly teach; however, SAITO teaches wherein determining the finish time includes receiving real-time data from at least one charging station that is within the remaining distance that the electric vehicle is capable of traveling (See “The probe data sent by the plurality of EVs in step S11 can include a location of the charging station and start and end timestamps of charging activity at the charging station. The data center 16 can predict a vacant, or available, time of the charging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of McCool in view of North and Miller to include receiving real-time data from at least one charging station that is within the remaining distance that the electric vehicle is capable of traveling, as taught by SAITO, in order to determine more accurate vacant time of the charging station.
Regarding Claim 7, McCool in view of North, Miller, and SAITO teaches all the limitations of Claims 1, 5, and 6 as described above. McCool in view of North and Miller does not explicitly teach; however, SAITO teaches wherein the real-time data includes charging data for a currently charging electrical vehicle (See “The probe data can also include a charging indicator when one of the plurality of electric vehicles is presently charging at the charging station. The data center 16 can provide the requesting EV 11 with an estimated vacant, or available, time of the charging station based on the charging status of the presently charging vehicle.” in Paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of presenting electric vehicle charging options of McCool in view of North and Miller to include charging data of a SAITO, in order to determine more accurate vacant time of the charging station for other electric vehicles.
Claims 8-9 and 11-14 are system claims corresponding to method Claims 1-2 and 4-7. All of the limitations in Claims 8-9 and 11-14 are found reciting the same scopes of the respective limitations in Claims 1-2 and 4-7. Accordingly, Claims 8-9 and 11-14 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-2 and 4-7, respectively set forth above. Additionally, McCool teaches a system for presenting electric vehicle charging options, comprising: a memory storing instructions when executed by a processor cause the processor to (See “Examples of computer-readable media include magnetic media such as hard disks, floppy disks, and magnetic tape; optical media such as CD ROM disks and DVD; magneto-optical media such as optical disks; and hardware devices that are specially configured to store and perform program instructions, such as read-only memory (ROM), random access memory (RAM), flash memory, and the like ... Examples of program instructions include both machine code, such as produced by a compiler, and files containing higher level code that may be executed by the computer using an interpreter. The described hardware devices may be configured to act as one or more software modules in order to perform the operations of the above-described embodiments of the present invention.” in Paragraph [0083]).
Claims 15-16 and 18-20 are product claims corresponding to method 1-2 and 4-6. All of the limitations in Claims 15-16 and 18-20 are found reciting the same scopes of the respective limitations in Claims 1-6. Accordingly, Claims 15-16 and 18-20 are considered obvious (rejection) by the same rationales presented in the rejection of 1-2 and 4-6, respectively set forth above. Additionally, McCool teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method (See “Further, exemplary implementations of above-described exemplary embodiments may be recorded in computer-readable media including program instructions to implement various operations embodied by a computer. The media may also include, alone or in combination with the program instructions, data files, data structures, and the like ... Examples of computer-readable media include magnetic media such as hard disks, floppy disks, and magnetic tape; optical media such as CD ROM disks and DVD; magneto-optical media such as optical disks; and hardware devices that are specially configured to store and perform program instructions, such as read-only memory (ROM), random access memory (RAM), flash memory, and the like.” in Paragraph [0083]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/25/2022